Citation Nr: 1041545	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had recognized guerrilla service in thePhilippines 
from July 22, 1942, to October 31, 1945, except for a period of 
non-casualty, non-pay status from July 23, 1942, to October 13, 
1942.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines. 



The appeal has been advanced on the Board's docket pursuant to  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  For the entire rating period beginning up to one year prior 
to January 12, 2007, the Veteran's service-connected bilateral 
varicose veins with chronic venous insufficiency, rated at a 
combined 20 percent disabling, have not precluded the Veteran 
from being substantially gainfully employed.

2.  For the entire rating period beginning up to one year prior 
to January 12, 2007, the evidentiary record has not presented 
such an exceptional or unusual disability picture with regard to 
the service-connected bilateral varicose veins with chronic 
venous insufficiency, or circumstances potentially affecting 
employment, or associated conditions (unrelated to non-service-
connected disabilities) such as marked interference with 
employment or prolonged periods of hospitalization, so as to 
preclude his obtaining or maintaining substantially gainful 
employment and to render inapplicable regular schedular 
standards, as to warrant referral of the case to the Director, 
Compensation and Pension Service, for consideration of a rating 
outside the Schedule for Rating Disabilities.


CONCLUSION OF LAW

2.  For the entire rating period beginning up to one year prior 
to January 12, 2007, theVeteran's combined schedular service-
connected disability rating has been 20 percent, and referral of 
the claim for TDIU on an extraschedular basis is not warranted.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

In a claim for increased rating, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  A claim for TDIU, for purposes of such notice, may be 
deemed a claim for increased rating.

In this case, the Veteran was afforded a VCAA letter in February 
2007, prior to the appealed April 2007 RO decision denying TDIU.  
That VCAA letter informed the Veteran of the notice and duty-to-
assist provisions of the VCAA, and of the information and 
evidence necessary to substantiate the claim for TDIU, as well as 
informing of the respective roles of the Veteran and VA in 
developing the claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is obtained 
resting with the Veteran.  The letter also provided the Veteran 
with general notice of the evidence required to satisfy the 
claim.  He was also then afforded notice of how disability 
ratings and effective dates are assigned.  The Board is 
accordingly satisfied that the notice provisions of the VCAA, 
including as discussed in Vazquez-Flores, have been satisfied in 
this case.

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that the RO appropriately assisted him 
in obtaining indicated treatment and evaluation records.  Service 
treatment records were previously obtained and associated with 
the claims file.  The Veteran submitted private medical 
evaluation and opinion documents, as discussed infra, which were 
appropriately associated with the claims file.  Lay statements 
were also submitted, and these were also associated with the 
claims file.  The Veteran did not responsively inform of 
additional pertinent records not yet obtained and associated with 
the claims file.  The RO also informed the Veteran, including in 
the appealed rating action and by an SOC, of records obtained, 
and thus by implication of records not obtained, in furtherance 
of his claim.  

VA's duty to assist the Veteran by providing examinations when 
necessary was also adequately fulfilled.   38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in 
March 2007 and March 2009.  While these examinations were not 
benefitted by the claims file, the Board is satisfied that the 
medical evidence presented by these examinations, taken together 
with the balance of the record, sufficiently consistently informs 
of the nature and scope of the Veteran's service-connected 
bilateral varicose veins with chronic venous insufficiency and 
their impact on employment that no further, more informed VA 
examination is required in this case.  Additionally, these VA 
examinations were informed by the Veteran's self-reported 
history, and the scant medical records contained within the 
claims file are not so materially divergent in their reporting of 
symptoms (including self-reported symptoms) as to have resulted 
in any misconception of the nature and extent of the Veteran's 
bilateral varicose veins with chronic venous insufficiency on the 
part of the VA examiners in March 2007 and March 2009.  The March 
2007 examiner did have the benefit of contemporaneous studies 
performed, inclusive of doppler studies.  

The Board finds no reasonable possibility raised in the record 
that additional examination would serve to afford greater support 
for the proposition underlying the present claim, that service-
connected bilateral varicose veins with chronic venous 
insufficiency rendered his incapable of obtaining and sustaining 
substantially gainful employment prior to the date of claim.  
Accordingly, absent any such reasonable likelihood of benefit, an 
additional, perhaps better informed VA examination need not be 
afforded the Veteran in furtherance of his claim.   38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA provides an examination in a service 
connection claim, the examination must be adequate or VA must 
notify the veteran why one will not or cannot be provided); also  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)  (medical 
conclusions provided upon VA examinations must be supported by 
the evidence of record).  Hence, to seek additional examination 
would amount to an expenditure of scarce VA resources without any 
reasonable possibility of additional benefit flowing to the 
Veteran.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 
473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (VA's statutory duty to assist is not a license for a 
"fishing expedition").

The Board finds that the evidence presented is sufficiently 
developed to allow the Board to answer questions required to be 
answered in this TDIU case, regarding the weight to be afforded 
the various elements of evidence presented and the level of 
severity of service-connected disability over the time period in 
question and impact on capacity for substantially gainful 
employment, as well as the presence or absence of exceptional or 
unusual circumstances in this case as they may pertain to impact 
on employability of the Veteran's service-connected bilateral 
varicose veins with chronic venous insufficiency.  The Board 
accordingly finds that the evidentiary record is sufficiently 
developed to allow the Board to adjudicate the claim based on 
informed medical findings and medical judgment.  

No further statement has been received by the Veteran indicating 
the existence of additional pertinent evidence which has not been 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.

In summary, in this case, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the TDIU claim at issue on 
appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the 
Veteran's claim for TDIU - that of objective or corroborating 
evidence of TDIU being warranted - was in this case, based on 
development already undertaken, the responsibility of the 
Veteran.  See 38 C.F.R. § 3.303 (2010).

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for TDIU

The Veteran contends that he is entitled to TDIU based on his 
service-connected bilateral varicose veins with chronic venous 
insufficiency.  He submitted his claim on January 12, 2007, and 
hence entitlement to TDIU is to be considered from up to one year 
prior to that date.  38 C.F.R. § 3.400(o) (2010).  

A TDIU rating may be assigned where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that if there is only one such disability it must be 
ratable at 60 percent or more, and if there are two or more 
disabilities at least one disability must be ratable at 40 
percent or more and the combined rating must be at least 70 
percent or more.  38 C.F.R. § 4.16(a) (2010).  A veteran's age is 
not for consideration in making the determination.  38 C.F.R. § 
4.19 (2010).

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an impairment 
so severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  
In reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  For the  Veteran to prevail 
on a claim for a total compensation rating based on individual 
unemployability, the record must reflect some factor which takes 
the case outside the norm.  The sole fact that the Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment (without 
consideration of his advanced age or of the effects of non-
service-connected disabilities).  See Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. § 
4.16(a), TDIU may still be assigned on an extraschedular basis, 
upon a showing that the Veteran is unable to obtain or retain 
substantially gainful employment due to service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, where 
such an exceptional case is indicated, the Board is to refer the 
case to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  Id.

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations are 
found to be inadequate.  The governing norm in such cases, for 
individual disabilities, is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board is also not precluded from concluding, 
on its own, that referral for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
(BVA may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
reach such a conclusion on its own).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

The Veteran is service-connected for bilateral varicose veins in 
the lower extremities with chronic venous insufficiency, rated 10 
percent disabling for each lower extremity, for a combined 
disability rating of 20 percent.  He is not service connected for 
any other disabilities, and thus does not meet the schedular 
criteria for TDIU.  38 C.F.R. § 4.16(a). 

The Board must accordingly consider the claim on an 
extraschedular basis, based on the service-connected disabilities 
otherwise precluding substantially gainful employment or based on 
whether there are exceptional or unusual circumstances otherwise 
indicating that TDIU may be warranted, warranting referral of the 
claim for TDIU to the Director of the VA Compensation and Pension 
Service.  38 C.F.R. §§ 3.321(b), 4.16(b).  In this case, however, 
as discussed infra, the Board does not find any such exceptional 
or unusual circumstances either pertaining to the Veteran's 
bilateral varicose veins with chronic venous insufficiency, or 
pertaining to the circumstances of the Veteran as associated with 
his capacity to obtain  or retain substantially gainful 
employment.  38 C.F.R. §§ 3.321(b), 4.16(b). Also as discussed 
infra, The Board otherwise finds that the weight of the evidence 
is against Veteran's bilateral varicose veins with chronic venous 
insufficiency precluding substantially gainful employment, even 
considering the Veteran's education, employment history, and 
vocational attainment.  38 C.F.R. § 4.16(b).

The Veteran reportedly worked as a farmer until he retired from 
that occupation in the 1970s due to old age and body weakness, 
accordingly to his self-report at the March 2007 VA examination 
for compensation purposes,  or until he ceased farming in 1984, 
according to his self-report upon VA examination for compensation 
purposes in March 2009.  The discrepancy as to dates of 
retirement are not material to the present case.  

The March 2007 VA examiner noted that the Veteran suffered from 
symptoms associated with his varicose veins or post-phlebitic 
syndrome including constant pain at rest; aching, fatigue, and a 
heavy feeling after prolonged walking or standing; symptoms 
relieved by leg  elevation, and numbness in the legs.  The 
examiner reviewed studies including doppler studies performed in 
March 2007, with these showing bilateral venous insufficiency 
without other unusual findings.  The examiner assessed that the 
effects of the Veteran's service-connected bilateral varicose 
veins with chronic venous insufficiency on various activities 
were as follows: moderate for chores, moderate for shopping, 
moderate for exercise, moderate for sports, mild for recreation, 
moderate for travel, mild for feeding, mild to moderate for 
bathing, mild for dressing, mild to moderate for toileting, and 
mild to moderate for grooming.  

The March 2007 VA examiner's findings, including particularly 
maximally moderate interference with any given activity, is 
wholly inconsistent with the Veteran's bilateral varicose veins 
with chronic venous insufficiency precluding obtaining or 
retaining substantially gainful work.  

Upon March 2009 VA examination, the examiner noted the Veteran's 
complaints of worsening symptoms associated with the bilateral 
varicose veins with chronic venous insufficiency, but also noted 
that the Veteran suffered from other disabilities inclusive of 
hypertension and asthma which reduced the Veteran's aerobic 
capacity, and arthritis affecting the back and knees which 
prevented the Veteran from engaging in physical activities.  The 
Veteran reportedly had complained since 2007 of pain over the 
calves, inability to sleep well at night, and requiring 
assistance when taking a few steps.  

The March 2009 examiner concluded that while the Veteran's 
bilateral varicose veins with chronic venous insufficiency 
precluded his "tolerating the [physical labor of his former work 
as a farmer] with its associated prolonged standing and 
walking."  However, the examiner noted that preclusion of these 
farming activities  was "compounded more" by the Veteran's 
noted other disabilities of hypertension, asthma, and arthritis.  
The examiner also found that due to the Veteran's bilateral 
varicose veins with chronic venous insufficiency the Veteran had 
no worse than moderate interference with any of the following: 
chores, shopping, exercise, sports, recreation, travel, feeding, 
bathing, dressing, toileting, and grooming.  Rather, for several 
of these activities this examiner found less such interference 
than was found by the March 2007 VA examiner.  

Although the March 2009 VA examiner did find that the bilateral 
varicose veins with chronic venous insufficiency resulted in 
"decreased mobility, lack of stamina, weakness or fatigue, 
decreased strength [in the] lower extremities, and pain," this 
is still not consistent with incapacity to obtain or retain 
substantially gainful work.  The Board accordingly finds that the 
March 2009 VA examiner's report also does not support chronic 
venous insufficiency precluding obtaining or retaining 
substantially gainful work.  

The Veteran submitted an April 2009 private medical examiner's 
report with findings of "severe varicosities of both legs with 
edema of both lower extremities [and secondary] venous 
insufficiency."  However, that examiner found that the Veteran 
was in need of aid and attendance due to an intermittent 
pulmonary problem.  The examiner concluded that the Veteran was 
"totally unemployable for any gainful employment due to his 
ailment and age"  However, the examiner did not specify what 
constituted the Veteran's "ailment" causing him to be 
unemployable.  Had the examiner meant that the Veteran was 
unemployable due solely to his bilateral varicose veins with 
chronic venous insufficiency and his age, he could certainly have 
said so.  This examiner's failure to provide such an opinion 
specifically addressing unemployability caused by the service-
connected bilateral varicose veins with chronic venous 
insufficiency, the Board concludes, provides ambiguity that may 
well have been intentional in a medical opinion privately 
obtained specifically to support the claim.  Such an acquired 
opinion, it may be noted, may be inherently subject to some 
potential bias.  It is notable that this examiner failed to note 
the Veteran's hypertension, asthma, arthritis, and congestive 
heart failure, as documented elsewhere in the file, all of which 
may reasonably be considered part of the Veteran's "ailment" 
precluding his engaging in substantially gainful work.  

Thus, the private examiner failed to differentiate incapacity for 
work due to bilateral varicose veins with chronic venous 
insufficiency from work incapacity due to other noted causes.   
Informing the private physician's "ailment" opinion with 
evidence from the balance of the record, the Board concludes that 
the private examiner provided no more than an opinion to the 
effect that the Veteran's various disabilities, including both 
his bilateral varicose veins with chronic venous insufficiency 
and his other, non-service-connected disabilities, combine to 
render him incapable of substantially gainful work.  Thus, the 
private examiner's opinion, to the extent it is a credibly 
independent opinion, ultimately does not support the claim 
because it does not support incapacity for substantially gainful 
work due solely to the service-connected bilateral varicose veins 
with chronic venous insufficiency, without consideration of 
other, non-service-connected disabilities.  38 C.F.R. § 4.16.  

Similarly, the Veteran provided a "certification" from a 
vocational school administrator that the Veteran needs 
"medication rather than working and earning a living" because 
he is "experiencing difficulty in his body movements due to his 
illness."  Once again, the nature of the "illness" is not  
specified.  Additionally, there is no indication that this 
administrator is a medical professional, and hence the opinion 
serves in essence as a lay opinion of the undesirability of the 
Veteran working currently.  Such an opinion, by not even 
specifying much less differentiating the Veteran's bilateral 
varicose veins with chronic venous insufficiency, serves to 
provide essentially no support to the claim.  

The Veteran has himself submitted a September 2009 statement on 
his VA Form 9, to the effect that his bilateral varicose veins 
with chronic venous insufficiency warrant an extraschedular 
rating for unemployability, based on his work as a farmer and his 
fourth-grade education.  He has also submitted a May 2009 
affidavit from his wife to the effect that he suffers from 
impairments including pain and sleepless nights due to his 
bilateral varicose veins, and that he must take medication for 
pain relief.  The Veteran and his wife may cognizably provide 
these opinions to the effect that the Veteran has significant 
disability due to his bilateral varicose veins with chronic 
venous insufficiency, and that he cannot do his former work as a 
farmer due to his lack of education, lack of other work 
experience, and disability due to his bilateral varicose veins 
with chronic venous insufficiency.  However, the Board finds that 
the presented medical evidence, including particularly the March 
2007 and March 2009 VA examination findings and conclusions to 
the effect that activities are not more than moderately impaired 
due to the bilateral varicose veins with chronic venous 
insufficiency, outweigh the Veteran's and his wife's assertions 
essentially of disability and unemployability due to the service-
connected disability and due to absence of sufficient education 
or past non-farming work experience.  

The Veteran also submitted an undated letter from a business 
owner certifying that the Veteran had applied for work at that 
business but was denied employment because of his advanced age, 
and because he was "too sickly and with severe varicose veins, 
heart failure and asthmatic."  The potential employer concluded, 
"Thus, he is totally incapable of work."  This is a lay opinion 
supporting generally the proposition that because of the 
Veteran's age and many ailments including varicose veins, he is 
not be employable.  While cognizable to this effect, the letter 
does not ultimately support the claim because it does not support 
unemployability due solely to the Veteran's service-connected 
bilateral varicose veins with chronic venous insufficiency, to 
the exclusion of other disabling conditions.  

The Board concludes that for the entire rating period beginning 
up to one year prior to January 12, 2007, the weight of the 
cognizable evidence is to the effect that exceptional or unusual 
circumstances are not present in this case so as to warrant 
referral of the case to the Director of the VA Compensation and 
Pension Service for consideration of TDIU, either under 38 C.F.R. 
§ 4.16(b) or on an extraschedular basis.  38 C.F.R. §§ 3.321(b), 
4.16(b).  See, e.g., Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
holding that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required." 

Rather, the Board finds that the weight of the evidence is the 
effect that the Veteran's bilateral varicose veins with chronic 
venous insufficiency, even considering the Veteran's limited past 
work experience and limited educational attainment, would not 
preclude obtaining or retaining substantially gainful work in the 
absence of his non-service-connected disabilities.  

The Board finds that there is no interval during the rating 
period in which such a referral is warranted, and hence referral 
for any interval during the potential TDIU rating period, is not 
warranted based on the doctrine of "staged ratings."  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Because the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

For the entire rating period on appeal, entitlement to TDIU is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


